DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the amendment filed on 2/04/2021.
Claims 1, 6, 11, 16, 17, and 18 have been amended.
Claims 1 – 18 are pending for consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 11/04/2020, 11/04/2020, 11/04/2020, and 11/04/2020 have been received and considered.

Response to Arguments
Based on Applicant’s arguments and amendments rejection on 112b is withdrawn.  
Applicant’s arguments with respect to claims 1 – 18 have been fully considered but they are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer et al. (US 6697488 B1) (hereafter Cramer) and in view of Hursti (US 2014/0195804 A1) (hereafter Hursti), and in view of DeNeut et al. (US 2017/0033925)
(hereafter DeNeut).

Regarding claim 1 Cramer teaches: A method for compacting ciphertexts, the method comprising: (Cramer, in col. 4, ll. 24 – 26, discloses “A message m, also referred to as plaintext, can be encrypted to obtain to a ciphertext t by using the public key.”)
 [encrypting a plaintext using an asymmetric key encryption scheme to obtain a ciphertext dividing the ciphertext into a plurality of partial ciphertexts; encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme to obtain a plurality of re-encrypted partial ciphertexts] 
creating a plurality of hash exponents from a digest of a cryptographic hash function (Examiner note: a cryptographic digest is defined in Para. [0034] as a message mapped by mathematical algorithm to a digital (i.e. bit) string which is met by the application of Secure Hash Algorithm 1 (i.e. SHA-1)) (Cramer, in col. 5, ll. 41 – 43, discloses “A hash function is a computationally efficient function mapping binary strings of arbitrary length to binary strings of some fixed length.” Cramer, in col. 11, ll. 65 – 66, discloses “For the hash function, one could use a function SHA-1, or possibly some keyed variant”) taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and a plurality of arbitrary salt values as argument of the cryptographic hash function (Examiner note: arbitrary salt value is met by a random-choosing exponent r–value as an argument of the hash function) (Cramer, in col. 7, ll 57 – 60, discloses “a single exponent-number r is chosen at random in a r-choosing step 23 from a set of elements modulo q, denoted as Zq and indicated by reference number 24.”Cramer, in col. 1, ll.53 – 57 discloses “This scheme, also referred to as Diffie Hellman key agreement, describes a public-key system based on discrete exponential and logarithmic functions and is primarily used for public-key exchange and public-key cryptosystems.” Cramer, in col. 8, ll.50 – 53 discloses “Using the received ciphertext-numbers u1, u2, e, v, the verification means recompute the hash-value a by using the hash function H”);
[wherein the plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings;]
(Cramer, in col. 8, ll 1 – 2, discloses “This is processed in the encryption step 20 by using the public-key numbers g1  g2, c, d, and h, the single exponent-number r.”); and calculating a compacted re-encrypted ciphertext by multiplying all of the plurality of re-encrypted partial ciphertexts exponentiated by a respective one of the plurality of hash exponents (Examiner note: multiplication procedure of a plurality of exponents is met by a creation of a G-group comprising a large number of multiplicative subgroups) (Cramer, in col. 7, ll. 3 – 7, discloses “This group G can be a large prune order subgroup of the multiplicative group modulo a large prime number or a large prime order subgroup defined by an elliptic curve. The key generation algorithm uses the random generator”)
Cramer, fails to explicitly teach: [A method for compacting ciphertexts, the method comprising:] encrypting a plaintext using an asymmetric key encryption scheme to obtain a ciphertext dividing the ciphertext into a plurality of partial ciphertexts; encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme to obtain a plurality of re-encrypted partial ciphertexts 
Hursti, from the analogous technical field teaches: encrypting a plaintext using an asymmetric key encryption scheme to obtain a ciphertext (Hursti, in Para. [0017] discloses “The public/ private key pair may be produced for use by implementations of RSA, ElGamal, ECC, Elliptic Curve Diffie-Hellman (ECDH), ECC-ElGamal, or other asymmetric key ("public key")  cryptography algorithms or combinations thereof.” Hursti, in Para. [0019] discloses “The data included in each ciphertext record 139 may include ciphertext data 141, ciphertext metadata 143, recipients 145, and/or other data associated with the cryptographic transformation of plaintext data obtained from the client device 106.”);
 dividing the ciphertext into a plurality of partial ciphertexts; encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme to obtain a plurality of re-encrypted partial ciphertexts (Hursti, in Para. [0033] discloses “the ciphertext data 141 may be divided into discrete segments from which the entire ciphertext data 141 may be reconstituted. In these embodiments, a cryptographic hash value may also be calculated for each individual segment of the ciphertext data 141.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cramer, in view of the teaching of Hursti which discloses a cipher algorithm based on dividing a ciphertext into segments encrypting separately and then reconstitute in order to improve encryption procedure (Hursti, [0017, 0019, 0033]).
Cramer, as modified, fails to explicitly teach: wherein the plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings 
DeNeut, from the analogous technical field teaches: wherein the plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings (Examiner note: the arbitrary salt values, i.e. randomly chosen hash function arguments, as noted above, comprising one-time bit strings are met by the one-time digital pads generated using random number generator, RNG) (DeNeut, in Para. [0005] discloses “One-time pads are an encryption technique that cannot be broken if used correctly. Plaintext is encrypted using a one-time pad or one-time use key.” DeNeut, in Para. [0021] discloses “The one-time pad technique of securing communications is well known to be perfectly secure if the communicating parties (1) share a pad having a set of truly random numbers, (2) keep the pad secure, and (3) use the pad only once to encrypt data” DeNeut, in Para. [0024] discloses “User 1's one-time pad system app displays a QR code which contains a unique, randomly-generated AES 256 bit key (generated on the fly by the app using the RNG, optionally in combination with other sources of random or pseudorandom data)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cramer, as modified by Hursti, in view of the teaching of DeNeut which discloses a generation of one-time digital/numerical pads, i.e. digital/binary sets in data communication in order to higher security of data communication (DeNeut, [0005, 0021, 0024]).

Regarding claim 2 Cramer teaches: The method of claim 1, wherein the cryptographic hash function is a one- way function (Cramer, in col. 7, ll. 53 – 55, discloses “The hash function H is chosen from the family of universal one-way hash functions.”).

Regarding claim 3 Cramer teaches: The method of claim 1, wherein output values of the cryptographic hash function are chosen uniformly at random (Examiner note: a choice of the output hash function values is met by the choice of the hash functions h1 to hk) (Cramer, in col. 7, ll. 53 – 55, discloses “To define the hash function, h1 , ... , hk is chosen in G at random.”).

Regarding claim 4 Cramer teaches: The method of claim 1, wherein the asymmetric key encryption scheme is an ElGamal encryption system (Cramer, in col. 8, ll. 9 – 11, discloses “The first universal cipher-number u1 and the encryption cipher-number e are encrypted analog to the ElGamal scheme.”)

Regarding claim 5 Cramer teaches: The method of claim 4, wherein each of the plurality of partial ciphertexts include unambiguously paired ElGamal ciphertext tuples (Examiner note: the ciphertext tulpes (i.e. ordered objects) are met by ciphertext portions labeled by u1 and z) (Cramer, in col. 9, ll. 33 – 37, discloses “The ciphertext 30 contains the plaintext m in the encryption cipher-number e. Therefore the plaintext m can be recovered according to the ElGamal scheme, which uses the first universal cipher-number u1 as part of the ciphertext 30 and the third exponent-number z part of the private key.”)

Regarding claim 6 Cramer teaches: A method for performing a zero-knowledge proof of plaintext equivalence, the method comprising: by a prover: (Cramer, in col. 4, ll. 24 – 26, discloses “A message m, also referred to as plaintext, can be encrypted to obtain to a ciphertext t by using the public key.”)
[dividing a ciphertext into a plurality of partial ciphertexts, the ciphertext being an encrypted plaintext using an asymmetric key encryption scheme;] 
encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme with a plurality of re-encryption keys to obtain a plurality of re-encrypted partial ciphertexts;] 
creating a plurality of hash exponents from a digest of a cryptographic hash function (Examiner note: as noted above, a cryptographic digest is defined in Para. [0034] as a message mapped by mathematical algorithm to a digital (i.e. bit) string which is met by the application of Secure Hash Algorithm 1 (i.e. SHA-1)) (Cramer, in col. 5, ll. 41 – 43, discloses “A hash function is a computationally efficient function mapping binary strings of arbitrary length to binary strings of some fixed length.” Cramer, in col. 11, ll. 65 – 66, discloses “For the hash function, one could use a function SHA-1, or possibly some keyed variant”) taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and a plurality of salt values as argument of the cryptographic hash function, the plurality of salt values being based on a commitment chosen by the prover; 
[and wherein the plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings;]
transmitting the plurality of re-encrypted partial ciphertexts to a verifier; (Examiner note: operating functions of prover/verifier are met by submitting (transmitting) the ciphertext to the system verification means comprising verification step 40) (Cramer, in col. 8, ll. 39 – 41, discloses “the verification of the ciphertext 30 in the verification step 40 is applied by using verification means.”); and transmitting a sum of the commitment and a product of the plurality of salt values, the plurality of hash exponents and the plurality of re- encryption keys to the verifier (Cramer, in col. 8, ll. 51 – 53, discloses “Using the received ciphertext-numbers u1, u2, e, v, the verification means recompute the hash-value a by using the hash function H”); and ATTORNEY DOCKET 1406/800/129- 26 - by the verifier: re-calculating the plurality of hash exponents from the digest of the cryptographic hash function taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and the plurality of salt values as argument of the cryptographic hash function (Examiner note: as noted above, arbitrary salt value is met by a random-choosing exponent r–value as an argument of the hash function) (Cramer, in col. 7, ll 57 – 60, discloses “a single exponent-number r is chosen at random in a r-choosing step 23 from a set of elements modulo q, denoted as Zq and indicated by reference number 24.”Cramer, in col. 1, ll.53 – 57 discloses “This scheme, also referred to as Diffie Hellman key agreement, describes a public-key system based on discrete exponential and logarithmic functions and is primarily used for public-key exchange and public-key cryptosystems.”); calculating a compacted ciphertext by multiplying all of the plurality of partial ciphertexts exponentiated by a respective one of the plurality of re-calculated hash exponents (Cramer, in col. 8, ll. 1 – 2, discloses “This is processed in the encryption step 20 by using the public-key numbers g1  g2, c, d, and h, the single exponent-number r.” Cramer, in col. 8, ll.50 – 53 discloses “Using the received ciphertext-numbers u1, u2, e, v, the verification means re-compute the hash-value a by using the hash function H” Cramer, in col. 8, ll. 58 – 59, discloses “The calculating or testing means outputs either true or false according to the condition [1].”); calculating a compacted re-encrypted ciphertext by multiplying all of the plurality of re-encrypted partial ciphertexts exponentiated by a respective one of the plurality of re-calculated hash exponents; and verifying that the (Examiner note: multiplication procedure of a plurality of exponents is met by a creation of a G-group comprising a large number of multiplicative subgroups) (Cramer, in col. 7, ll. 3 – 7, discloses “This group G can be a large prune order subgroup of the multiplicative group modulo a large prime number or a large prime order subgroup defined by an elliptic curve. The key generation algorithm uses the random generator”).
Cramer, fails to explicitly teach: [A method for performing a zero-knowledge proof of plaintext equivalence, the method comprising: by a prover:] dividing a ciphertext into a plurality of partial ciphertexts, the ciphertext being an encrpyted plaintext using an asymmetric key encryption scheme; encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme with a plurality of re-encryption keys to obtain a plurality of re-encrypted partial ciphertexts; 
Hursti, from the analogous technical field teaches: dividing a ciphertext into a plurality of partial ciphertexts, the ciphertext being an encrpyted plaintext using an asymmetric key encryption scheme (Hursti, in Para. [0033] discloses “the ciphertext data 141 may be divided into discrete segments from which the entire ciphertext data 141 may be reconstituted. In these embodiments, a cryptographic hash value may also be calculated for each individual segment of the ciphertext data 141.”); encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme with a plurality of re-encryption keys to obtain a plurality of re-encrypted partial ciphertexts (Hursti, in Para. [0017] discloses “The public/ private key pair may be produced for use by implementations of RSA, ElGamal, ECC, Elliptic Curve Diffie-Hellman (ECDH), ECC-ElGamal, or other asymmetric key ("public key")  cryptography algorithms or combinations thereof.” Hursti, in Para. [0019] discloses “The data included in each ciphertext record 139 may include ciphertext data 141, ciphertext metadata 143, recipients 145, and/or other data associated with the cryptographic transformation of plaintext data obtained from the client device 106.”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cramer, in view of the teaching of Hursti which discloses a cipher algorithm based on dividing a ciphertext into segments encrypting separately and then reconstitute in order to improve encryption procedure (Hursti, [0017, 0019, 0033]).
Cramer, as modified, fails to explicitly teach: and wherein the plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings 
DeNeut, from the analogous technical field teaches: and wherein the plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings (Examiner note: the arbitrary salt values, i.e. randomly chosen hash function arguments, as noted above, comprising one-time bit strings are met by the one-time digital pads generated using random number generator, RNG) (DeNeut, in Para. [0005] discloses “One-time pads are an encryption technique that cannot be broken if used correctly. Plaintext is encrypted using a one-time pad or one-time use key.” DeNeut, in Para. [0021] discloses “The one-time pad technique of securing communications is well known to be perfectly secure if the communicating parties (1) share a pad having a set of truly random numbers, (2) keep the pad secure, and (3) use the pad only once to encrypt data” DeNeut, in Para. [0024] discloses “User 1's one-time pad system app displays a QR code which contains a unique, randomly-generated AES 256 bit key (generated on the fly by the app using the RNG, optionally in combination with other sources of random or pseudorandom data)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cramer, as modified by Hursti, in view of the teaching of DeNeut which discloses a generation of one-time digital/numerical pads, i.e. digital/binary sets in data communication in order to higher security of data communication (DeNeut, [0005, 0021, 0024]).

Regarding claim 7, claim 7 dependent on claim 6 discloses a method that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 7 and rejected for the same reasons.

Regarding claim 8, claim 8 dependent on claim 6 discloses a method that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 8 and rejected for the same reasons.

Regarding claim 9, claim 9 dependent on claim 6 discloses a method that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 9 discloses a method that is substantially equivalent to the method of claim 5 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11 Cramer teaches: method for performing a disjunctive proof of plaintext equivalence, the method comprising in a first stage of a proof of plaintext equivalence: by a prover: 
[dividing a ciphertext into a plurality of partial ciphertexts, the ciphertext being an encrypted plaintext using an asymmetric key encryption scheme;] -4-Serial No. 16/148,679 
[encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme with a first plurality of re-encryption keys to obtain a plurality of re-encrypted partial ciphertexts;]
creating a first plurality of hash exponents from a digest of a cryptographic hash function (Examiner note: as noted above, a cryptographic digest is defined in Para. [0034] as a message mapped by mathematical algorithm to a digital (i.e. bit) string which is met by the application of Secure Hash Algorithm 1 (i.e. SHA-1)) (Cramer, in col. 5, ll. 41 – 43, discloses “A hash function is a computationally efficient function mapping binary strings of arbitrary length to binary strings of some fixed length.” Cramer, in col. 11, ll. 65 – 66, discloses “For the hash function, one could use a function SHA-1, or possibly some keyed variant”) taking a selected first one of the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and a first plurality of salt values as argument of the cryptographic hash function, the first plurality of salt values being based on a first commitment chosen by the prover; transmitting the plurality of re-encrypted partial ciphertexts to a verifier; (Examiner note: operating functions of prover/verifier are met by submitting (transmitting) the ciphertext to the system verification means comprising verification step 40) (Cramer, in col. 8, ll. 39 – 41, discloses “the verification of the ciphertext 30 in the verification step 40 is applied by using verification means.”); and transmitting a sum of the first commitment and a product of the first plurality of salt values, the first plurality of hash exponents and the first plurality of re- encryption keys to the verifier; (Cramer, in col. 8, ll. 51 – 53, discloses “Using the received ciphertext-numbers u1, u2, e, v, the verification means recompute the hash-value a by using the hash function H”);
and by the verifier: re-calculating the first plurality of hash exponents from the digest of the cryptographic hash function taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and the first plurality of salt values as argument of the cryptographic hash function; (Examiner note: as noted above, arbitrary salt value is met by a random-choosing exponent r–value as an argument of the hash function) (Cramer, in col. 7, ll 57 – 60, discloses “a single exponent-number r is chosen at random in a r-choosing step 23 from a set of elements modulo q, denoted as Zq and indicated by reference number 24.”Cramer, in col. 1, ll.53 – 57 discloses “This scheme, also referred to as Diffie Hellman key agreement, describes a public-key system based on discrete exponential and logarithmic functions and is primarily used for public-key exchange and public-key cryptosystems.”);
calculating a compacted ciphertext by multiplying all of the plurality of partial ciphertexts exponentiated by a respective one of the first plurality of re- calculated hash exponents; (Cramer, in col. 8, ll. 1 – 2, discloses “This is processed in the encryption step 20 by using the public-key numbers g1  g2, c, d, and h, the single exponent-number r.” Cramer, in col. 8, ll.50 – 53 discloses “Using the received ciphertext-numbers u1, u2, e, v, the verification means re-compute the hash-value a by using the hash function H” Cramer, in col. 8, ll. 58 – 59, discloses “The calculating or testing means outputs either true or false according to the condition [1].”);
calculating a compacted re-encrypted ciphertext by multiplying all of the plurality of re-encrypted partial ciphertexts exponentiated by a respective one of the first plurality of re-calculated hash exponents; verifying that the compacted re-encrypted ciphertext is a re-encryption of the compacted ciphertext, thereby verifying that at least one of the plurality of re- encrypted partial ciphertexts is an encryption of an arbitrary one of the plurality of partial ciphertexts; (Examiner note: multiplication procedure of a plurality of exponents is met by a creation of a G-group comprising a large number of multiplicative subgroups) (Cramer, in col. 7, ll. 3 – 7, discloses “This group G can be a large prune order subgroup of the multiplicative group modulo a large prime number or a large prime order subgroup defined by an elliptic curve. The key generation algorithm uses the random generator”) and iterating steps of the prover and the verifier for a selected second one of the plurality of partial ciphertexts using a (Examiner note: as noted above, arbitrary salt value is met by a random-choosing exponent r–value as an argument of the hash function) (Cramer, in col. 7, ll 57 – 60, discloses “a single exponent-number r is chosen at random in a r-choosing step 23 from a set of elements modulo q, denoted as Zq and indicated by reference number 24.”Cramer, in col. 1, ll.53 – 57 discloses “This scheme, also referred to as Diffie Hellman key agreement, describes a public-key system based on discrete exponential and logarithmic functions and is primarily used for public-key exchange and public-key cryptosystems.”);
Cramer, fails to explicitly teach: dividing a ciphertext into a plurality of partial ciphertexts, the ciphertext being an encrypted plaintext using an asymmetric key encryption scheme; -4-Serial No. 16/148,679 
encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme with a first plurality of re-encryption keys to obtain a plurality of re-encrypted partial ciphertexts;
Hursti, from the analogous technical field teaches: dividing a ciphertext into a plurality of partial ciphertexts, the ciphertext being an encrypted plaintext using an asymmetric key encryption scheme-4-Serial No. 16/148,679 (Hursti, in Para. [0033] discloses “the ciphertext data 141 may be divided into discrete segments from which the entire ciphertext data 141 may be reconstituted. In these embodiments, a cryptographic hash value may also be calculated for each individual segment of the ciphertext data 141.”); (Hursti, in Para. [0017] discloses “The public/ private key pair may be produced for use by implementations of RSA, ElGamal, ECC, Elliptic Curve Diffie-Hellman (ECDH), ECC-ElGamal, or other asymmetric key ("public key")  cryptography algorithms or combinations thereof.” Hursti, in Para. [0019] discloses “The data included in each ciphertext record 139 may include ciphertext data 141, ciphertext metadata 143, recipients 145, and/or other data associated with the cryptographic transformation of plaintext data obtained from the client device 106.”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cramer, in view of the teaching of Hursti which discloses a cipher algorithm based on dividing a ciphertext into segments encrypting separately and then reconstitute in order to improve encryption procedure (Hursti, [0017, 0019, 0033]).
Cramer, as modified, fails to explicitly teach: wherein the first plurality of arbitrary salt values and the second plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings.
DeNeut, from the analogous technical field teaches: wherein the first plurality of arbitrary salt values and the second plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings (Examiner note: the arbitrary salt values, i.e. randomly chosen hash function arguments, as noted above, comprising one-time bit strings are met by the one-time digital pads generated using random number generator, RNG) (DeNeut, in Para. [0005] discloses “One-time pads are an encryption technique that cannot be broken if used correctly. Plaintext is encrypted using a one-time pad or one-time use key.” DeNeut, in Para. [0021] discloses “The one-time pad technique of securing communications is well known to be perfectly secure if the communicating parties (1) share a pad having a set of truly random numbers, (2) keep the pad secure, and (3) use the pad only once to encrypt data” DeNeut, in Para. [0024] discloses “User 1's one-time pad system app displays a QR code which contains a unique, randomly-generated AES 256 bit key (generated on the fly by the app using the RNG, optionally in combination with other sources of random or pseudorandom data)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cramer, as modified by Hursti, in view of the teaching of DeNeut which discloses a generation of one-time digital/numerical pads, i.e. digital/binary sets in data communication in order to higher security of data communication (DeNeut, [0005, 0021, 0024]).

Regarding claim 12, claim 12 dependent on claim 11 discloses a method that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 11 discloses a method that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 11 discloses a method that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 14 discloses a method that is substantially equivalent to the method of claim 5 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 15 and rejected for the same reasons.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hursti (US 2014/0195804 A1) (hereafter Hursti), in view of Cramer et al. (US 6697488 B1) (hereafter Cramer), and in view of DeNeut et al. (US 2017/0033925) (hereafter DeNeut).

Regarding claim 16 Hursti teaches: A method for verifying a shuffle of re-encryptions of a plurality of ciphertexts in zero-knowledge, the method comprising in a first stage of a proof of plaintext equivalence: by a prover: (Examiner note: a shuffle of encrypted cipher text is met by implementation of different functional arrangements of the encryption procedure) (Hursti, in Para. [0050] discloses “It is understood that the flowchart of FIG. 2 provides merely an example of the many different types of functional arrangements that may be employed to implement the operation of the portion of the cryptographic application 131 as described herein.”) dividing a first one of the plurality of ciphertexts into a plurality of partial ciphertexts, the ciphertext being an encrypted plaintext using an asymmetric key encryption scheme; (Hursti, in Para. [0017] discloses “The public/ private key pair may be produced for use by implementations of RSA, ElGamal, ECC, Elliptic Curve Diffie-Hellman (ECDH), ECC-ElGamal, or other asymmetric key ("public key")  cryptography algorithms or combinations thereof.” Hursti, in Para. [0019] discloses “The data included in each ciphertext record 139 may include ciphertext data 141, ciphertext metadata 143, recipients 145, and/or other data associated with the cryptographic transformation of plaintext data obtained from the client device 106.”); encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme with a first plurality of re-encryption keys to obtain a plurality of re-encrypted partial ciphertexts; -6-Serial No. 16/148,679(Hursti, in Para. [0033] discloses “the ciphertext data 141 may be divided into discrete segments from which the entire ciphertext data 141 may be reconstituted. In these embodiments, a cryptographic hash value may also be calculated for each individual segment of the ciphertext data 141.”);
[creating a first plurality of hash exponents from a digest of a cryptographic hash function taking a selected first one of the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and a first plurality of salt values as argument of the cryptographic hash function, the first plurality of salt values being based on a first commitment chosen by the prover; transmitting the plurality of re-encrypted partial ciphertexts to a verifier; 
and transmitting a sum of the first commitment and a product of the first plurality of salt values, the first plurality of hash exponents and the first plurality of re- encryption keys to the verifier; the method further comprising in a second stage of a proof of plaintext equivalence by the verifier: re-calculating the first plurality of hash exponents 
from the digest of the cryptographic hash function taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and the first plurality of salt values as argument of the cryptographic hash function; 
calculating a compacted ciphertext by multiplying all of the plurality of partial ciphertexts exponentiated by a respective one of the first plurality of re- calculated hash exponents; calculating a compacted re-encrypted ciphertext by multiplying all of the plurality of re-encrypted partial ciphertexts exponentiated by a respective one of the first plurality of re-calculated hash exponents; verifying that the compacted re-encrypted ciphertext is a re-encryption of the compacted ciphertext, thereby verifying that at least one of the plurality of re- encrypted partial ciphertexts is an encryption of an arbitrary one of the plurality of partial ciphertexts; 
and iterating steps of the prover and the verifier for a selected second one of the plurality of partial ciphertexts using a second plurality of re-encryption keys, a second plurality of salt values being based on a second commitment chosen by the -7-Serial No. 16/148,679 prover and a second plurality of hash exponents as input parameters for the second stage of the proof of plaintext equivalence, and the method comprising in a third stage of a proof of plaintext equivalence: by the prover:]
dividing a second one of the plurality of ciphertexts into a plurality of partial ciphertexts, the ciphertext being an encrypted plaintext using an asymmetric key (Hursti, in Para. [0033] discloses “the ciphertext data 141 may be divided into discrete segments from which the entire ciphertext data 141 may be reconstituted. In these embodiments, a cryptographic hash value may also be calculated for each individual segment of the ciphertext data 141.”);
encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme with a first plurality of re-encryption keys to obtain a plurality of re-encrypted partial ciphertexts; (Hursti, in Para. [0017] discloses “The public/ private key pair may be produced for use by implementations of RSA, ElGamal, ECC, Elliptic Curve Diffie-Hellman (ECDH), ECC-ElGamal, or other asymmetric key ("public key")  cryptography algorithms or combinations thereof.” Hursti, in Para. [0019] discloses “The data included in each ciphertext record 139 may include ciphertext data 141, ciphertext metadata 143, recipients 145, and/or other data associated with the cryptographic transformation of plaintext data obtained from the client device 106.”); 
[creating a first plurality of hash exponents from a digest of a cryptographic hash function taking a selected first one of the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and a first plurality of salt values as argument of the cryptographic hash function, the first plurality of salt values being based on a first commitment chosen by the prover; transmitting the plurality of re-encrypted partial ciphertexts to the verifier; 
and transmitting a sum of the first commitment and a product of the first plurality of salt values, the first plurality of hash exponents and the first plurality of re- encryption keys to the verifier; the method further comprising a fourth stage of a proof of plaintext equivalence 
by the verifier: re-calculating the first plurality of hash exponents from the digest of the cryptographic hash function taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and the first plurality of salt values as argument of the cryptographic hash function; 
calculating a compacted ciphertext by multiplying all of the plurality of partial ciphertexts exponentiated by a respective one of the first plurality of re- calculated hash exponents; -8-Serial No. 16/148,679 
calculating a compacted re-encrypted ciphertext by multiplying all of the plurality of re-encrypted partial ciphertexts exponentiated by a respective one of the first plurality of re-calculated hash exponents; verifying that the compacted re-encrypted ciphertext is a re-encryption of the compacted ciphertext, thereby verifying that at least one of the plurality of re- encrypted partial ciphertexts is an encryption of an arbitrary one of the plurality of partial ciphertexts; 
and iterating steps of the prover and the verifier for a selected second one of the plurality of partial ciphertexts using a second plurality of re-encryption keys, a second plurality of salt values being based on a second commitment chosen by the prover and a second plurality of hash exponents as input parameters for the fourth stage of the proof of plaintext equivalence, the method further comprising performing a proof of plaintext equivalence on a product of the compacted ciphertexts of the first to fourth stages and a product of the compacted re-encrypted ciphertexts of the first to fourth stages;] 
[wherein the first plurality of arbitrary salt values and the second plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings.]
Hursti, fails to explicitly teach: creating a first plurality of hash exponents from a digest of a cryptographic hash function taking a selected first one of the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and a first plurality of salt values as argument of the cryptographic hash function, the first plurality of salt values being based on a first commitment chosen by the prover; transmitting the plurality of re-encrypted partial ciphertexts to the verifier; 
and transmitting a sum of the first commitment and a product of the first plurality of salt values, the first plurality of hash exponents and the first plurality of re- encryption keys to the verifier; the method further comprising a fourth stage of a proof of plaintext equivalence by the verifier: re-calculating the first plurality of hash exponents 
from the digest of the cryptographic hash function taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and the first plurality of salt values as argument of the cryptographic hash function; 
calculating a compacted ciphertext by multiplying all of the plurality of partial ciphertexts exponentiated by a respective one of the first plurality of re- calculated hash exponents; -8-Serial No. 16/148,679 
calculating a compacted re-encrypted ciphertext by multiplying all of the plurality of re-encrypted partial ciphertexts exponentiated by a respective one of the first plurality of re-calculated hash exponents; verifying that the compacted re-encrypted ciphertext is a re-encryption of the compacted ciphertext, thereby verifying that at least one of the 
and iterating steps of the prover and the verifier for a selected second one of the plurality of partial ciphertexts using a second plurality of re-encryption keys, a second plurality of salt values being based on a second commitment chosen by the prover and a second plurality of hash exponents as input parameters for the fourth stage of the proof of plaintext equivalence, the method further comprising performing a proof of plaintext equivalence on a product of the compacted ciphertexts of the first to fourth stages and a product of the compacted re-encrypted ciphertexts of the first to fourth stages;
[dividing a second one of the plurality of ciphertexts into a plurality of partial ciphertexts, the ciphertext being an encrypted plaintext using an asymmetric key encryption scheme; encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme with a first plurality of re-encryption keys to obtain a plurality of re-encrypted partial ciphertexts;] 

creating a first plurality of hash exponents from a digest of a cryptographic hash function taking a selected first one of the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and a first plurality of salt values as argument of the cryptographic hash function, the first plurality of salt values being based on a first commitment chosen by the prover; transmitting the plurality of re-encrypted partial ciphertexts to the verifier; 
and transmitting a sum of the first commitment and a product of the first plurality of salt values, the first plurality of hash exponents and the first plurality of re- encryption the method further comprising a fourth stage of a proof of plaintext equivalence 
by the verifier: re-calculating the first plurality of hash exponents from the digest of the cryptographic hash function taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and the first plurality of salt values as argument of the cryptographic hash function; 
calculating a compacted ciphertext by multiplying all of the plurality of partial ciphertexts exponentiated by a respective one of the first plurality of re- calculated hash exponents; -8-Serial No. 16/148,679 
calculating a compacted re-encrypted ciphertext by multiplying all of the plurality of re-encrypted partial ciphertexts exponentiated by a respective one of the first plurality of re-calculated hash exponents; verifying that the compacted re-encrypted ciphertext is a re-encryption of the compacted ciphertext, thereby verifying that at least one of the plurality of re- encrypted partial ciphertexts is an encryption of an arbitrary one of the plurality of partial ciphertexts; 
and iterating steps of the prover and the verifier for a selected second one of the plurality of partial ciphertexts using a second plurality of re-encryption keys, a second plurality of salt values being based on a second commitment chosen by the prover and a second plurality of hash exponents as input parameters for the fourth stage of the proof of plaintext equivalence, the method further comprising performing a proof of plaintext equivalence on a product of the compacted ciphertexts of the first to fourth stages and a product of the compacted re-encrypted ciphertexts of the first to fourth stages;
Cramer, from the analogous technical field teaches: creating a first plurality of hash exponents (Examiner note: creating the hash exponents is met by the computational choice of the exponent numbers r) (Cramer, in col. 7, ll 57 – 60, discloses “a single exponent-number r is chosen at random in a r-choosing step 23 from a set of elements modulo q, denoted as Zq and indicated by reference number 24.”)
from a digest of a cryptographic hash function (Examiner note: as noted above, a cryptographic digest is defined in Para. [0034] as a message mapped by mathematical algorithm to a digital (i.e. bit) string which is met by the application of Secure Hash Algorithm 1 (i.e. SHA-1)) (Cramer, in col. 5, ll. 41 – 43, discloses “A hash function is a computationally efficient function mapping binary strings of arbitrary length to binary strings of some fixed length.” Cramer, in col. 11, ll. 65 – 66, discloses “For the hash function, one could use a function SHA-1, or possibly some keyed variant”) 
taking a selected first one of the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and a first plurality of salt values as argument of the cryptographic hash function, the first plurality of salt values being based on a first commitment chosen by the prover; transmitting the plurality of re-encrypted partial ciphertexts to the verifier; (Cramer, in col. 4, ll. 26 – 27, discloses “This ciphertext t can be transmitted over an insecure channel” Cramer, in col. 4, ll. 29 – 30, discloses “But before a decryption starts, a simple verification of the ciphertext t is performable.” Cramer, in col. 6, ll. 51 – 53, discloses “A verification step 40 follows in section IV and finally a decryption in a decryption step 50 in section V.”);
the method further comprising a fourth stage of a proof of plaintext equivalence 
by the verifier: re-calculating the first plurality of hash exponents (Cramer, in col. 8, ll. 1 – 2, discloses “This is processed in the encryption step 20 by using the public-key numbers g1,  g2, c, d, and h, the single exponent-number r.” Cramer, in col. 8, ll.50 – 53 discloses “Using the received ciphertext-numbers u1, u2, e, v, the verification means re-compute the hash-value a by using the hash function H” Cramer, in col. 8, ll. 58 – 59, discloses “The calculating or testing means outputs either true or false according to the condition [1].” Cramer, in col. 4, ll. 26 – 27, discloses “This ciphertext t can be transmitted over an insecure channel”);
from the digest of the cryptographic hash function taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and the first plurality of salt values as argument of the cryptographic hash function; (Examiner note: as noted above, arbitrary salt value is met by a random-choosing exponent r–value as an argument of the hash function) (Cramer, in col. 7, ll. 57 – 60, discloses “a single exponent-number r is chosen at random in a r-choosing step 23 from a set of elements modulo q, denoted as Zq and indicated by reference number 24.”Cramer, in col. 1, ll. 53 – 57 discloses “This scheme, also referred to as Diffie Hellman key agreement, describes a public-key system based on discrete exponential and logarithmic functions and is primarily used for public-key exchange and public-key cryptosystems.” Cramer, in col. 8, ll.50 – 53 discloses “Using the received ciphertext-numbers u1, u2, e, v, the verification means recompute the hash-value a by using the hash function H”);
calculating a compacted ciphertext by multiplying all of the plurality of partial ciphertexts exponentiated by a respective one of the first plurality of re- calculated hash exponents; (Cramer, in col. 8, ll. 1 – 2, discloses “This is processed in the encryption step 20 by using the public-key numbers g1  g2, c, d, and h, the single exponent-number r.”); -8-Serial No. 16/148,679 
calculating a compacted re-encrypted ciphertext by multiplying all of the plurality of re-encrypted partial ciphertexts exponentiated by a respective one of the first plurality of re-calculated hash exponents; verifying that the compacted re-encrypted ciphertext is a re-encryption of the compacted ciphertext, thereby verifying that at least one of the plurality of re- encrypted partial ciphertexts is an encryption of an arbitrary one of the plurality of partial ciphertexts; (Examiner note: multiplication procedure of a plurality of exponents is met by a creation of a G-group comprising a large number of multiplicative subgroups) (Cramer, in col. 7, ll. 3 – 7, discloses “This group G can be a large prune order subgroup of the multiplicative group modulo a large prime number or a large prime order subgroup defined by an elliptic curve. The key generation algorithm uses the random generator”);
and iterating steps of the prover and the verifier for a selected second one of the plurality of partial ciphertexts using a second plurality of re-encryption keys, a second plurality of salt values being based on a second commitment chosen by the prover and a second plurality of hash exponents as input parameters for the fourth stage of the proof of plaintext equivalence, the method further comprising performing a proof of plaintext (Examiner note: iteration procedure of prover/verifier is met by a verification constant v generation at verification step 40; verification of plaintext equivalence is met by verification of the relevant verification cipher numbers v) (Cramer, in col. 4, ll. 29 – 32, discloses “But before a decryption starts, a simple verification of the ciphertext t is performable. Such a verification allows to prove the legitimacy of the ciphertext t.” Cramer, in col. 6, ll. 51 – 53, discloses “A verification step 40 follows in section IV and finally a decryption in a decryption step 50 in section V.” Cramer, in col. 8, ll. 6 – 8, discloses “The ciphertext 30 comprises a first universal ciphernumber u1, a second universal cipher-number u2, an encryption cipher-number e, and a verification cipher-number v.”),
[dividing a second one of the plurality of ciphertexts into a plurality of partial ciphertexts, the ciphertext being an encrypted plaintext using an asymmetric key encryption scheme; encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme with a first plurality of re-encryption keys to obtain a plurality of re-encrypted partial ciphertexts;] 
creating a first plurality of hash exponents (Examiner note: creating the hash exponents is met by the computational choice of the exponent numbers r) (Cramer, in col. 7, ll 57 – 60, discloses “a single exponent-number r is chosen at random in a r-choosing step 23 from a set of elements modulo q, denoted as Zq and indicated by reference number 24.”) from a digest of a cryptographic hash function (Examiner note: as noted above, a cryptographic digest is defined in Para. [0034] as a message mapped by mathematical algorithm to a digital (i.e. bit) string which is met by the application of Secure Hash Algorithm 1 (i.e. SHA-1)) (Cramer, in col. 5, ll. 41 – 43, discloses “A hash function is a computationally efficient function mapping binary strings of arbitrary length to binary strings of some fixed length.” Cramer, in col. 11, ll. 65 – 66, discloses “For the hash function, one could use a function SHA-1, or possibly some keyed variant”) taking a selected first one of the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and a first plurality of salt values as argument of the cryptographic hash function, the first plurality of salt values being based on a first commitment chosen by the prover; transmitting the plurality of re-encrypted partial ciphertexts to the verifier (Cramer, in col. 4, ll. 29 – 30, discloses “But before a decryption starts, a simple verification of the ciphertext t is performable.” Cramer, in col. 6, ll. 51 – 53, discloses “A verification step 40 follows in section IV and finally a decryption in a decryption step 50 in section V.”); 
and transmitting a sum of the first commitment and a product of the first plurality of salt values, the first plurality of hash exponents and the first plurality of re-encryption keys to the verifier (Examiner note: operating functions of prover/verifier are met by submitting (transmitting) the ciphertext to the system verification means comprising verification step 40) (Cramer, in col. 8, ll. 39 – 41, discloses “the verification of the ciphertext 30 in the verification step 40 is applied by using verification means.”);
 by the verifier: re-calculating the first plurality of hash exponents from the digest of the cryptographic hash function taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and the first plurality of salt values as argument of the (Examiner note: as noted above, arbitrary salt value is met by a random-choosing exponent r–value as an argument of the hash function) (Cramer, in col. 7, ll 57 – 60, discloses “a single exponent-number r is chosen at random in a r-choosing step 23 from a set of elements modulo q, denoted as Zq and indicated by reference number 24.”Cramer, in col. 1, ll.53 – 57 discloses “This scheme, also referred to as Diffie Hellman key agreement, describes a public-key system based on discrete exponential and logarithmic functions and is primarily used for public-key exchange and public-key cryptosystems.” Cramer, in col. 8, ll.50 – 53 discloses “Using the received ciphertext-numbers u1, u2, e, v, the verification means recompute the hash-value a by using the hash function H”);
calculating a compacted ciphertext by multiplying all of the plurality of partial ciphertexts exponentiated by a respective one of the first plurality of re-calculated hash exponents; (Cramer, in col. 8, ll. 1 – 2, discloses “This is processed in the encryption step 20 by using the public-key numbers g1  g2, c, d, and h, the single exponent-number r.”);
calculating a compacted re-encrypted ciphertext by multiplying all of the plurality of re-encrypted partial ciphertexts exponentiated by a respective one of the first plurality of re-calculated hash exponents; verifying that the compacted re-encrypted ciphertext is a re- encryption of the compacted ciphertext, thereby verifying (Cramer, in col. 8, ll. 39 – 41, discloses “the verification of the ciphertext 30 in the verification step 40 is applied by using verification means.”) that at least one of the plurality of re-encrypted partial ciphertexts is an encryption of an arbitrary one of the plurality of partial ciphertexts (Examiner note: multiplication procedure of a plurality of exponents is met by a creation of a G-group comprising a large number of multiplicative subgroups) (Cramer, in col. 7, ll. 3 – 7, discloses “This group G can be a large prune order subgroup of the multiplicative group modulo a large prime number or a large prime order subgroup defined by an elliptic curve. The key generation algorithm uses the random generator”);
and iterating steps of the prover and the verifier for a selected second one of the plurality of partial ciphertexts using a second plurality of re-encryption keys, a second plurality of salt values being based on a second commitment chosen by the prover and a second plurality of hash exponents as input parameters for the fourth stage of the proof of plaintext equivalence, the method further comprising performing a proof of plaintext equivalence on a product of the compacted ciphertexts of the first to fourth stages and a product of the compacted re-encrypted ciphertexts of the first to fourth stages (Examiner note: as noted above, iteration procedure of prover/verifier is met by a verification constant v generation at verification step 40) (Cramer, in col. 4, ll. 29 – 32, discloses “But before a decryption starts, a simple verification of the ciphertext t is performable. Such a verification allows to prove the legitimacy of the ciphertext t.” Cramer, in col. 6, ll. 51 – 53, discloses “A verification step 40 follows in section IV and finally a decryption in a decryption step 50 in section V.” Cramer, in col. 8, ll. 6 – 8, discloses “The ciphertext 30 comprises a first universal ciphernumber u1, a second universal cipher-number u2, an encryption cipher-number e, and a verification cipher-number v.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hursti, in view of the teaching of Cramer which discloses a cryptosystem to encrypt plaintext using public/private keys by calculation cipher texts using hash exponents comprising randomization of the hash function inputs in order to improve verification a shuffle of the text encryption (Cramer, col. 4, ll. 29 – 32, col. 6, ll. 51 – 53, col. 7, ll. 3 – 7, col. 8, ll. 1 – 2, col. 8, ll. 6 – 8, col. 8, ll. 39 – 41,  col. 8, ll. 50 – 53, col. 7, ll. 57 – 60).
Cramer, as modified, fails to explicitly teach: wherein the first plurality of arbitrary salt values and the second plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings.
DeNeut, from the analogous technical field teaches: wherein the first plurality of arbitrary salt values and the second plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings (Examiner note: the arbitrary salt values, i.e. randomly chosen hash function arguments, as noted above, comprising one-time bit strings are met by the one-time digital pads generated using random number generator, RNG) (DeNeut, in Para. [0005] discloses “One-time pads are an encryption technique that cannot be broken if used correctly. Plaintext is encrypted using a one-time pad or one-time use key.” DeNeut, in Para. [0021] discloses “The one-time pad technique of securing communications is well known to be perfectly secure if the communicating parties (1) share a pad having a set of truly random numbers, (2) keep the pad secure, and (3) use the pad only once to encrypt data” DeNeut, in Para. [0024] discloses “User 1's one-time pad system app displays a QR code which contains a unique, randomly-generated AES 256 bit key (generated on the fly by the app using the RNG, optionally in combination with other sources of random or pseudorandom data)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cramer, as modified by Hursti, in view of the teaching of DeNeut which discloses a generation of one-time digital/numerical pads, i.e. digital/binary sets in data communication in order to higher security of data communication (DeNeut, [0005, 0021, 0024]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer et al. (US 6697488 B1) (hereafter Cramer), in view of Hursti (US 2014/0195804 A1) (hereafter Hursti), in view of Furukawa (US 2006/0262933 A1) (hereafter Furukawa), and in view of DeNeut et al. (US 2017/0033925) (hereafter DeNeut).

Regarding claim 17 Cramer, as modified, teaches: [A mixnet, comprising: a plurality of mixes, each mix configured to re-encrypt a plurality of ciphertexts input to the mix and to shuffle the re-encryptions of the input plurality of ciphertexts; and a verification device coupled to each of the mixes  ATTORNEY DOCKET 1406/800/129- 33 –
wherein each of the mixes as prover and the verification device as verifier are together configured to perform a method for performing a zero-knowledge proof of plaintext equivalence] 
the method comprising: by the mix: dividing a ciphertext into a plurality of partial ciphertexts, the ciphertext being an encrypted plaintext using an asymmetric key encryption scheme (Hursti, in Para. [0033] discloses “the ciphertext data 141 may be divided into discrete segments from which the entire ciphertext data 141 may be reconstituted. In these embodiments, a cryptographic hash value may also be calculated for each individual segment of the ciphertext data 141.”);
encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme with a plurality of re-encryption keys to obtain a plurality of re-encrypted partial ciphertexts (Hursti, in Para. [0017] discloses “The public/ private key pair may be produced for use by implementations of RSA, ElGamal, ECC, Elliptic Curve Diffie-Hellman (ECDH), ECC-ElGamal, or other asymmetric key ("public key")  cryptography algorithms or combinations thereof.” Hursti, in Para. [0019] discloses “The data included in each ciphertext record 139 may include ciphertext data 141, ciphertext metadata 143, recipients 145, and/or other data associated with the cryptographic transformation of plaintext data obtained from the client device 106.”); creating a plurality of hash exponents from a digest of a cryptographic hash function taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and a plurality of salt values as argument of the cryptographic hash function, the plurality of salt values being based on a commitment chosen by the prover; (Examiner note: as noted above, arbitrary salt value is met by a random-choosing exponent r–value as an argument of the hash function) (Cramer, in col. 7, ll 57 – 60, discloses “a single exponent-number r is chosen at random in a r-choosing step 23 from a set of elements modulo q, denoted as Zq and indicated by reference number 24.”Cramer, in col. 1, ll.53 – 57 discloses “This scheme, also referred to as Diffie Hellman key agreement, describes a public-key system based on discrete exponential and logarithmic functions and is primarily used for public-key exchange and public-key cryptosystems.” Cramer, in col. 8, ll.50 – 53 discloses “Using the received ciphertext-numbers u1, u2, e, v, the verification means recompute the hash-value a by using the hash function H”); transmitting the plurality of re-encrypted partial ciphertexts to a verifier (Cramer, in col. 6, ll. 47 – 53, discloses “The ciphertext 1, indicated by reference number 30, is public and transmittable over an insecure channel as described with reference to FIG. 1a and 1b. This is indicated in section III. A verification step 40 follows in section IV and finally a decryption in a decryption step 50 in section V.”); and transmitting the sum of the commitment and the product of the plurality of salt values, the plurality of hash exponents and the plurality of re-encryption keys to the verifier; by the verification device: (Cramer, in col. 8, ll 1 – 2, discloses “This is processed in the encryption step 20 by using the public-key numbers g1  g2, c, d, and h, the single exponent-number r.”); re-calculating the plurality of hash exponents from the digest of the cryptographic hash function taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and the plurality of salt values as argument of the cryptographic hash function; ATTORNEY DOCKET 1406/800/129- 34 – calculating a compacted ciphertext by multiplying all of the plurality of partial ciphertexts exponentiated by a respective one of the plurality of re-calculated hash exponents; calculating a compacted re-encrypted ciphertext by multiplying all of the plurality of re-encrypted partial ciphertexts exponentiated by a respective one of the plurality of re-calculated hash exponents; (Examiner note: as noted above, multiplication procedure of a plurality of exponents is met by a creation of a G-group comprising a large number of multiplicative subgroups) (Cramer, in col. 7, ll. 3 – 7, discloses “This group G can be a large prune order subgroup of the multiplicative group modulo a large prime number or a large prime order subgroup defined by an elliptic curve. The key generation algorithm uses the random generator”);
and verifying that the compacted re-encrypted ciphertext is a re-encryption of the compacted ciphertext, thereby verifying that each of the plurality of re- encrypted partial ciphertexts is an encryption of the plurality of partial ciphertexts (Cramer, in col. 4, ll. 29 – 30, discloses “But before a decryption starts, a simple verification of the ciphertext t is performable.” Cramer, in col. 6, ll. 51 – 53, discloses “A verification step 40 follows in section IV and finally a decryption in a decryption step 50 in section V.”);
[wherein the plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings.]
Cramer, as modified, fails to explicitly teach: A mixnet, comprising: a plurality of mixes, each mix configured to re-encrypt a plurality of ciphertexts input to the mix and to shuffle the re-encryptions of the input plurality of ciphertexts; and a verification device coupled to each of the mixes  ATTORNEY DOCKET 1406/800/129- 33 –
wherein each of the mixes as prover and the verification device as verifier are together configured to perform a method for performing a zero-knowledge proof of plaintext equivalence
Furukawa, from the analogous technical field teaches: A mixnet, comprising: a plurality of mixes, each mix configured to re-encrypt a plurality of ciphertexts input to the mix and to shuffle the re-encryptions of the input plurality of ciphertexts; and a verification device coupled to each of the mixes (Furukawa, in Para. [0038] discloses “A mix-net system according to the present invention is characterized by comprising the plurality of participant apparatuses, the consolidating apparatus, the substitution/decryption apparatuses, and the verification apparatus” Furukawa, in Para. [0029] discloses “uniformly shuffling the elements at random to form an output data sequence”), ATTORNEY DOCKET 1406/800/129- 33 –
wherein each of the mixes as prover and the verification device as verifier are together configured to perform a method for performing a zero-knowledge proof of plaintext equivalence (Furukawa, in Para. [0046] discloses “the authenticity proof text of each substitution/decryption processing to the verification apparatus, and causing the verification apparatus to output one of acceptance and unacceptance”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cramer, as modified by Hursti, in view of the teaching of Furukawa which discloses a mix-net configured for text encryption comprising shuffling the cipher text in order to higher text encryption security in the system (Furukawa, [0029, 0038, 0046]).
Cramer, as modified, fails to explicitly teach: wherein the plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings 
DeNeut, from the analogous technical field teaches: wherein the plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings (Examiner note: the arbitrary salt values, i.e. randomly chosen hash function arguments, as noted above, comprising one-time bit strings are met by the one-time digital pads generated using random number generator, RNG) (DeNeut, in Para. [0005] discloses “One-time pads are an encryption technique that cannot be broken if used correctly. Plaintext is encrypted using a one-time pad or one-time use key.” DeNeut, in Para. [0021] discloses “The one-time pad technique of securing communications is well known to be perfectly secure if the communicating parties (1) share a pad having a set of truly random numbers, (2) keep the pad secure, and (3) use the pad only once to encrypt data” DeNeut, in Para. [0024] discloses “User 1's one-time pad system app displays a QR code which contains a unique, randomly-generated AES 256 bit key (generated on the fly by the app using the RNG, optionally in combination with other sources of random or pseudorandom data)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cramer, as modified by Hursti and Furukawa, in view of the teaching of DeNeut which discloses a generation of one-time digital/numerical pads, i.e. digital/binary sets in data communication in order to higher security of data communication (DeNeut, [0005, 0021, 0024]).

Regarding claim 18 Cramer, as modified, teaches: [A mixnet, comprising: a plurality of mixes, each mix configured to re-encrypt a plurality of ciphertexts input to the mix and to shuffle the re-encryptions of the input plurality of ciphertexts; and a verification device coupled to each of the mixes, wherein each of the mixes as prover and the verification device as verifier are together configured to perform a method for performing a disjunctive proof of plaintext equivalence, the method comprising in a first stage of a proof of plaintext equivalence: by the mix:] 
(Hursti, in Para. [0033] discloses “the ciphertext data 141 may be divided into discrete segments from which the entire ciphertext data 141 may be reconstituted. In these embodiments, a cryptographic hash value may also be calculated for each individual segment of the ciphertext data 141.”); encrypting each of the plurality of partial ciphertexts using the asymmetric key encryption scheme with a first plurality of re-encryption keys to obtain a plurality of re-encrypted partial ciphertexts; (Hursti, in Para. [0017] discloses “The public/ private key pair may be produced for use by implementations of RSA, ElGamal, ECC, Elliptic Curve Diffie-Hellman (ECDH), ECC-ElGamal, or other asymmetric key ("public key")  cryptography algorithms or combinations thereof.” Hursti, in Para. [0019] discloses “The data included in each ciphertext record 139 may include ciphertext data 141, ciphertext metadata 143, recipients 145, and/or other data associated with the cryptographic transformation of plaintext data obtained from the client device 106.”); creating a first plurality of hash exponents from a digest of a cryptographic hash function taking a selected first one of the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and a first plurality of salt values as argument of the cryptographic hash function, the first plurality of salt values being based on a first commitment chosen by the prover (Examiner note: as noted above, arbitrary salt value is met by a random-choosing exponent r–value as an argument of the hash function) (Cramer, in col. 7, ll 57 – 60, discloses “a single exponent-number r is chosen at random in a r-choosing step 23 from a set of elements modulo q, denoted as Zq and indicated by reference number 24.”Cramer, in col. 1, ll.53 – 57 discloses “This scheme, also referred to as Diffie Hellman key agreement, describes a public-key system based on discrete exponential and logarithmic functions and is primarily used for public-key exchange and public-key cryptosystems.” Cramer, in col. 8, ll.50 – 53 discloses “Using the received ciphertext-numbers u1, u2, e, v, the verification means recompute the hash-value a by using the hash function H”); transmitting the plurality of re-encrypted partial ciphertexts to a verifier (Cramer, in col. 6, ll. 47 – 53, discloses “The ciphertext 1, indicated by reference number 30, is public and transmittable over an insecure channel as described with reference to FIG. 1a and 1b. This is indicated in section III. A verification step 40 follows in section IV and finally a decryption in a decryption step 50 in section V.”);  and transmitting a sum of the first commitment and a product of the first plurality of salt values, the first plurality of hash exponents and the first plurality of re-encryption keys to the verifier; by the verification device: (Cramer, in col. 8, ll 1 – 2, discloses “This is processed in the encryption step 20 by using the public-key numbers g1  g2, c, d, and h, the single exponent-number r.”); re-calculating the first plurality of hash exponents from the digest of the cryptographic hash function taking the plurality of partial ciphertexts, the plurality of re-encrypted partial ciphertexts and the first plurality of salt values as argument of the cryptographic hash function; calculating a compacted ciphertext by multiplying all of the plurality of partial ciphertexts exponentiated by a respective one of the first plurality of re-calculated hash exponents; calculating a compacted re-encrypted ciphertext by multiplying all of the plurality of re-encrypted partial ciphertexts exponentiated by a respective one of the first plurality of re-calculated hash exponents (Examiner note: as noted above, multiplication procedure of a plurality of exponents is met by a creation of a G-group comprising a large number of multiplicative subgroups) (Cramer, in col. 7, ll. 3 – 7, discloses “This group G can be a large prune order subgroup of the multiplicative group modulo a large prime number or a large prime order subgroup defined by an elliptic curve. The key generation algorithm uses the random generator”); 
verifying that the compacted re-encrypted ciphertext is a re- encryption of the compacted ciphertext, thereby verifying that at least one of the plurality of re-encrypted partial ciphertexts is an encryption of an arbitrary one of the plurality of partial ciphertexts; (Cramer, in col. 4, ll. 29 – 30, discloses “But before a decryption starts, a simple verification of the ciphertext t is performable.” Cramer, in col. 6, ll. 51 – 53, discloses “A verification step 40 follows in section IV and finally a decryption in a decryption step 50 in section V.”).
and iterating steps of the prover and the verifier for a selected second one of the plurality of partial ciphertexts using a second plurality of re-encryption keys, a second plurality of salt values being based on a second commitment chosen by the prover and a second plurality of hash exponents as input parameters for the second stage of the proof of plaintext equivalence (Examiner note: as noted above, an iteration procedure of prover/verifier is met by a verification constant v generation at verification step 40; verification of plaintext equivalence is met by verification of the relevant verification cipher numbers v) (Cramer, in col. 4, ll. 29 – 32, discloses “But before a decryption starts, a simple verification of the ciphertext t is performable. Such a verification allows to prove the legitimacy of the ciphertext t.” Cramer, in col. 6, ll. 51 – 53, discloses “A verification step 40 follows in section IV and finally a decryption in a decryption step 50 in section V.” Cramer, in col. 8, ll. 6 – 8, discloses “The ciphertext 30 comprises a first universal ciphernumber u1, a second universal cipher-number u2, an encryption cipher-number e, and a verification cipher-number v.”).
 [wherein the plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings.]
Cramer, as modified, fails to explicitly teach: A mixnet, comprising: a plurality of mixes, each mix configured to re-encrypt a plurality of ciphertexts input to the mix and to shuffle the re-encryptions of the input plurality of ciphertexts; and a verification device coupled to each of the mixes, wherein each of the mixes as prover and the verification device as verifier are together configured to perform a method for performing a disjunctive proof of plaintext equivalence, the method comprising in a first stage of a proof of plaintext equivalence: by the mix:
Furukawa, from the analogous technical field teaches: A mixnet, comprising: a plurality of mixes, each mix configured to re-encrypt a plurality of ciphertexts input to the mix and to shuffle the re-encryptions of the input plurality of ciphertexts; and a verification device coupled to each of the mixes, (Furukawa, in Para. [0038] discloses “A mix-net system according to the present invention is characterized by comprising the plurality of participant apparatuses, the consolidating apparatus, the substitution/decryption apparatuses, and the verification apparatus” Furukawa, in Para. [0029] discloses “uniformly shuffling the elements at random to form an output data sequence”), wherein each of the mixes as prover and the (Furukawa, in Para. [0046] discloses “the authenticity proof text of each substitution/decryption processing to the verification apparatus, and causing the verification apparatus to output one of acceptance and unacceptance”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cramer, as modified by Hursti, in view of the teaching of Furukawa which discloses a mix-net configured for text encryption comprising shuffling the cipher text in order to higher text encryption security in the system (Furukawa, [0029, 0038, 0046]).
Cramer, as modified, fails to explicitly teach: wherein the plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings 
DeNeut, from the analogous technical field teaches: wherein the plurality of arbitrary salt values comprise auxiliary chosen one-time use bit strings (Examiner note: the arbitrary salt values, i.e. randomly chosen hash function arguments, as noted above, comprising one-time bit strings are met by the one-time digital pads generated using random number generator, RNG) (DeNeut, in Para. [0005] discloses “One-time pads are an encryption technique that cannot be broken if used correctly. Plaintext is encrypted using a one-time pad or one-time use key.” DeNeut, in Para. [0021] discloses “The one-time pad technique of securing communications is well known to be perfectly secure if the communicating parties (1) share a pad having a set of truly random numbers, (2) keep the pad secure, and (3) use the pad only once to encrypt data” DeNeut, in Para. [0024] discloses “User 1's one-time pad system app displays a QR code which contains a unique, randomly-generated AES 256 bit key (generated on the fly by the app using the RNG, optionally in combination with other sources of random or pseudorandom data)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cramer, as modified by Hursti and Furukawa, in view of the teaching of DeNeut which discloses a generation of one-time digital/numerical pads, i.e. digital/binary sets in data communication in order to higher security of data communication (DeNeut, [0005, 0021, 0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.I.G./Examiner, Art Unit 2431         

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431